Citation Nr: 0839373	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Chicago, Illinois, VA Regional Office (RO).  

During the appeal process, the RO in Chicago, Illinois, 
assumed jurisdiction of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that additional relevant evidence has been 
submitted since the issuance of the February 2006 statement 
of the case and the agency of original jurisdiction (AOJ) has 
not issued a supplemental statement of the case.  In the 
October 2008 Informal Hearing Presentation, the appellant's 
representative specifically stated that the appellant did not 
waive initial AOJ consideration of the evidence.  

In addition, the appellant underwent a VA examination in 
March 2005 and a global assessment of functioning (GAF) score 
of 65 was assigned.  He asserts that his PTSD symptoms have 
increased in severity since that examination.  The Board 
notes that a GAF score of 70 was assigned in May 2005, and 
GAF scores of 66 were assigned in December 2006 and March 
2007.  Regardless, in this case, the Board finds that the 
appellant should be afforded a VA examination to determine 
the current degree of impairment due to his PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to the degree of impairment 
due to PTSD, and specifically as to the 
impact on occupational and social 
functioning.  A complete rationale should 
accompany all opinions provided.  

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

